995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William R. CARTER, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor, Respondent.
No. 92-1073.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 24, 1992Decided:  June 11, 1993

On Petition for Review of an Order of the Benefits Review Board.  (89-1018-BLA)
William R. Carter, Petitioner Pro Se.
Michael John Denney, Matthew P. Levin, United States Department of Labor, Washington, D.C., for Respondent.
Ben.Rev.Bd.
AFFIRMED.
Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
William R. Carter seeks review of the Benefits Review Board's decision and order denying his claim for black lung benefits pursuant to 30 U.S.C. §§ 901-945.  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Carter v. Director, Office of Workers' Compensation Programs, No. 89-1018-BLA (B.R.B. Nov. 26, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED
WIDENER, Circuit Judge, dissenting:

2
I am of opinion that substantial evidence does not support the board's decision.  Accordingly, I respectfully dissent.  I would remand this case for further fact finding under correct legal principles.